Fourth Court of Appeals
                                        San Antonio, Texas
                                                April 13, 2022

                                            No. 04-21-00576-CV

                                   IN RE Jeanette MORENO, Relator

                                            Original Proceeding 1

                                                   ORDER

        On December 22, 2021, relator filed a petition for writ of mandamus. Relator also filed a
motion for emergency temporary relief that sought a stay of the trial in the underlying cause
pending final resolution of the petition for writ of mandamus. After considering the petition and
the record, this court concludes relator is not entitled to the relief sought. Accordingly, the petition
for writ of mandamus is denied. See TEX. R. APP. P. 52.8(a). The stay imposed on December 22,
2021 is lifted.

        It is so ORDERED on April 13, 2022.


                                                                      _____________________________
                                                                      Beth Watkins, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of April, 2022.

                                                                      _____________________________
                                                                      Michael A. Cruz, Clerk of Court




This proceeding arises out of Cause No. 2018-CI-01262, styled Jeremy Winford and Derek Sanchez v. Jeanette
1

Moreno, pending in the 37th Judicial District Court, Bexar County, Texas, the Honorable Antonia Arteaga presiding.